Citation Nr: 1507853	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a fracture of the right fifth metacarpal with degenerative joint disease and scar.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease with scars of the right wrist.

3.  Entitlement to a rating in excess of 30 percent for neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service January 1985 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in his February 2015 Written Brief Presentation, the Veteran's representative alleged that his service-connected right wrist and hand disabilities rendered him unemployable and argued that the issue of entitlement to a TDIU had been raised.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims for degenerative joint disease of the right wrist and neuritis, it has been listed on the first page of this decision.

In July 2011, the Veteran via his representative submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

In the Veteran's representative's February 2015 Written Brief Presentation, he mentioned that an April 2010 VA treatment record indicated that the Veteran had depression secondary to chronic pain from the right hand and wrist.  He also observed that the Veteran was hypertensive and had been on NSAIDS for pain, which he reported had a side effect of high blood pressure.  As such, if the Veteran wishes to claim service connection for such disorders, he should so inform the RO.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of a February 2015 Written Brief Presentation submitted by the Veteran's representative, they are duplicative of those contained in the paper claims file.

The issues of entitlement to higher ratings for right wrist degenerative joint disease and neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  For entire appeal period, the Veteran's fracture of the right fifth metacarpal with degenerative joint disease and scar manifests as subjective complaints of pain with X-ray evidence of arthritis and objective limitation of motion, without ankylosis, amputation, or function that is so impaired as to equate with the loss of use or amputation of that finger, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a fracture of the right fifth metacarpal with degenerative joint disease and scar are not met.  38 U.S.C.A.        §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.63, 4.68, 4.69, 4.71a, Diagnostic Code 5227-5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2008, sent prior to the rating decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating.  This letter advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in January 2009 and April 2010 to determine the severity of his fracture of the right fifth metacarpal.  Neither the Veteran nor his representative has alleged that the VA examinations are inadequate for rating purposes.  In this regard, the Board notes that the Veteran's representative noted in the February 2015 Written Brief Presentation that the April 2010 VA examiner did not have "the medical records."  However, while additional private and VA treatment records were associated with the claims file after the April 2010 VA examination, the fact that the examiner did not review them does not necessarily render the examination inadequate.  In fact, as relevant to the claim decided herein, the findings noted in the treatment records are consistent with those noted at the April 2010 VA examination.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected fracture of the right fifth metacarpal as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his fracture of the right fifth metacarpal has worsened in severity since the April 2010 VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.   It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's fracture of the right fifth metacarpal has been rated as 10 percent disabling pursuant to Diagnostic Code 5227-5010.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that ankylosis of the ring or little finger under Diagnostic Code 5227 is the service-connected disorder and traumatic arthritis under Diagnostic Code 5010 is a residual condition.  The Veteran is right-handed and his service-connected fracture of the right fifth metacarpal affects his dominant upper extremity.  See 38 C.F.R. § 4.69.  

Diagnostic Code 5227 provides for a noncompensable rating for unfavorable or favorable ankylosis of either the dominant or non-dominant ring or little finger.  A note to Diagnostic Code 5227 provides that consideration is to be given for possible evaluation as amputation and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.   Amputation of the little finger of either the dominant or non-dominant hand with metacarpal resection (more than one-half the bone lost) warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  Without metacarpal resection of the little finger of either the dominant or non-dominant hand, at proximal interphalangeal joint or proximal thereto a 10 percent rating is warranted  A note following this diagnostic code indicates that single finger amputation ratings are the only applicable ratings for amputation of whole or part of single fingers.

Diagnostic Code 5230 provides for a noncompensable rating for any limitation of motion of either the dominant or non-dominant ring or little finger.  For digits II through V, the metacarpophalangeal (MP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal(DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

Traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.   Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.   In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.   38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, or endurance."   Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

A January 2009 VA examination report reflects the Veteran's complaints of constant right hand pain that traveled from the finger tips to the elbow.  He reported this pain to be crushing, burning, aching, oppressing, sharp, and cramping and rated its severity as an "8" on a scale of one to ten.  This pain was reported to be elicited by physical activity and numbness and was relieved by rest and hot water.  He reported that he was able to function without medication at the time of pain and that he was right-handed.  Range of motion of the little finger found PIP motion to be to 30 degrees, MP motion to be to 90 degrees and DIP motion to be to 70 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was a surgical scar on the right fifth metacarpal that measured four cm by 0.2 cm without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema or limitation of motion.  An accompanying right hand X-ray revealed severe degenerative joint disease of the hand.

A March 2010 record from Dr. Hardage reflects that the Veteran had a deformity of the fifth metacarpal and depression with an overlying scar.  It was also noted that he lacked full flexion of the little finger.

An April 2010 VA examination report reflects the Veteran's reports of functional impairments of his right hand that included difficulties shaving, tying shoes, buttoning shirts, opening doors, driving a car, using a computer keyboard, and writing.  Little finger PIP range of motion was found to be to 110 degrees, MP range of motion was found to be to 20 degrees and DIP range of motion was found to be to 20 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  A scar on the right fifth metacarpal was noted to measure five cm by 0.1 cm, to be linear and superficial without pain on examination, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, limitation of motion or limitation of function. 

For the entire appeal period, the Veteran's service-connected fracture of the right fifth metacarpal is manifested by subjective complaints of pain with X-ray evidence of arthritis and objective limitation of motion, without ankylosis, amputation, or function that is so impaired as to equate with the loss of use or amputation of that finger, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.  

Specifically, neither ankylosis nor amputation were found on either VA examination and have not been alleged by the Veteran.  Furthermore, while he has pain and limitation of motion of the little finger, such is contemplated by his 10 percent rating under Diagnostic Code 5227.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Mitchell, supra.  In this regard, the Board again notes that Diagnostic Code 5230 provides for a maximum noncompensable rating for any limitation of motion of the little finger, to include that resulting from any additional symptomatology.  Moreover, there is no evidence that the Veteran's right little finger results in functional impairment so as to equate with the loss of use or amputation of that finger.  Furthermore, as previously noted, a noncompensable rating for amputation of such finger is the maximum schedular rating allowable under Diagnostic Code 5227.     

Additionally, both VA examiners noted that the Veteran's fracture of the right fifth metacarpal osteotomy resulted in scarring; however, examination found that the scar was not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Therefore, the Veteran is not entitled to a separate rating for scarring.

The Board has also considered whether higher or separate ratings are warranted under any other potentially applicable diagnostic code.  The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  However, as the Veteran's fracture of the right fifth metacarpal involves only one finger that was not amputated, there are no other potentially applicable diagnostic codes related to ankylosis or limitation of motion of the digits.

The Board has considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected fracture of the right fifth metacarpal; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning a staged rating for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fracture of the right fifth metacarpal with the established criteria found in the rating schedule.  The Board finds that the Veteran's fracture of the right fifth metacarpal symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's subjective complaints-including but not limited to joint pain-and his resulting limitation of motion are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's claims for increased ratings for his right wrist disabilities have been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  See id.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for fracture of the right fifth metacarpal.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine, as applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for a fracture of the right fifth metacarpal with degenerative joint disease and scar is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant to the Veteran's claims for increased ratings for his right wrist disabilities, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded VA orthopedic and neurology examinations in April 2010, which addressed his right wrist and neuritis disabilities.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since his last VA examination.  

Specifically, with regard to his right wrist disability, the Veteran alleged that his right wrist was ankylosed and hence warranted a higher rating in his May 2010 substantive appeal.  Such symptoms were not found on his last VA examination.  In addition, the private treatment records indicate that wrist fusion was recommended for the Veteran, but it is unclear whether such surgery has been conducted.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected right wrist degenerative joint disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to his neuritis disability, the Veteran has generally alleged that his neuritis symptoms had worsened in his May 2010 substantive appeal.  A March 2011 private treatment note indicates that the Veteran was unable to use his right arm without severe pain.  Such symptoms were not described or found on the last VA examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release.  Id.

Additionally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the private orthopedist noted in an April 2010 treatment note that the Veteran was unable to do any lifting or repetitive work with his right hand and that he was "fairly disabled" as a result.  Additionally, an April 2010 VA treatment note indicates that the Veteran was retired due to disability, but did not specify the nature of the disability.  However, neither the orthopedist nor the remainder of the evidence addresses all of the Veteran's functional impairments in terms of his past work history.  Therefore, on remand, an examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Moreover, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

Finally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his right wrist disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.      

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right wrist disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right wrist degenerative joint disease with scar and neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

With regard to the right wrist, the examiner should conduct range of motion testing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the wrist is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should also describe the nature and extent of any scarring of the right wrist, to include the size and any related symptomatology.

The examiner should state whether ankylosis of the right wrist is present, and, if so, the degree at which it is present.  The examiner should specifically address the Veteran's contention that his right wrist is ankylosed.

With regard to the neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should then identify the associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).

The examiner should further provide a full description of the effects of the Veteran's various service-connected disabilities have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


